Title: II. Tench Coxe’s Notes on the Dutch and Prussian Fisheries, [ca. 23 November 1790]
From: Coxe, Tench
To: 



[ca. 23 Nov. 1790]

Notes on the Dutch Fisheries.
1st the Whale fishery.
The whale Fishery was carried on previous to the year 1645 by the Groenland or northern Company, who had obtained an exclusive right from the Government for that purpose. Their charter expired in the Year 1741, after which the business declined so much, that the States found little enducement to renew the privilege, but declared the fishery in the Seas of Groenland and Davis’s Strait a free trade.
From that period those enterprises became general, and were pursued by Individuals with great Spirit upon a new plan: for the company as well as other Nations had heretofore been accustomed to boil the oil on the coast and Bays, where the Fish was formerly caught in great abundance, for which purpose the necessary ware houses and apparatus were kept there; but as the whales became Scarse near the coast, the vessels were obliged to look for them among large fields of ice, many leagues from the Shore, and ever Since it has been the general practice to take the blubber in casks and to prepare the oil at home.

To give encouragement to this trade, the duties on imports, which had been imposed, during the existence of the company, were taken of from all the oil, blubber, whale bone, Sea horse teeth and Seal Skins imported: the experiment was well calculated to depreciate the Fisheries of other Nations and the Dutch soon experienced the advantage of the measure.
In the Year 1750 several duties on Salt provision and beer were considerably reduced for the benefit of the Groenland and Davis’s Strait fisheries; and the Year following it was resolved, that in all cases where a vessel was lost, the duties which had been paid on the Stores of Such vessel should be returned.
In the Year 1775 a memorial was presented to the States general by a Committee from the principal persons engaged in the whale fishery, praying to be exempted from the duties on exportation and that a premium of 40 guilders per head might be granted to each man, who should be employed on board of a whaling vessel. This memorial was under consideration ’till the year 1777 when a premium of 30 guilders, for a period not exceeding 2 years was allowed by government to each man so engaged; but the other point of having the duties on exportation remitted met with objections.
The very liberal bounties established in great britain in favor of their fisheries, and the effect it had produced, as will hereafter be shewn, were circumstances that could not but render a similar expedient in holland necessary and advantageous. The committee before mentioned represented in their memorial the necessity of it, in a Statement which furnishes a perfect view of the Situation 
   
   ☞

 of the dutch and british fisheries in the Year 1775 in Substance as follows.
[The whale fishery is of great importance to holland, as the produce yielded by the Sea, may properly be considered as our Country produce, which furnish employ for thousands of hands; all the apparatus being made and the vessels fitted out in our own country.



A new vessel from 110 to 116 feet, including anchors cables rigging Sails &ca. cost from
32 to 36000
guilders


60 to 70 Lines, 6 or 7 Sloops, Casks, harpoons and other materials
8 to 9000



Store rent, Lighters, victualing &ca. for 42 a 48 men
4 to 5000



Total
44,000 to 50,000
guilders


From these outfits the country evidently derive real advantages, whereas those immediately concerned, risque their property, as has formerly been represented, that during a period of 47 years 14 millions have been lost in this Traffick, besides the loss arrising from the decrease of Capital.
The instances which have proved profitable to the owners are but few: greater losses are to be apprehended from the present high prices of all the necessaries and materials. To clear the expences of a voyage, each vessel must at least bring a return of 15,000 guilders exclusive of 1000 guilders for Insurance, besides the Yearly decrease of Capital, which may be calculated on an average at 30,000 guilders for every vessel completly equipped, making the Sum of 3,870,000 guilders for 129 vessels, which have been fitted out this present year, and which must each fetch out of the Sea 20 Tons of net goods to clear themselves: The prospect of doing this is very unfavorable, as all our neighbours use greater exertions in that trade than ever, to which they are encouraged by the aid of their respective governments, in particular 
   
   (in 1775)

 the british who allow 40 Shilling Sterling per Ton to each vessel which is employed in the whale fishery, by which means the number of their whaling vessels have since the Year 1749 (when the bounty was granted) encreased from 2 to 109 vessels, which in the Spring 1775 sailed from England and Scotland, measuring in the whole 33,318 Tons, and amounting at 40 Shillings 
   
   near 300,000 Dollrs.

 per Ton to £66,636—equal to 732,996 guilders, which amounts upon an average to 6725 guilders for each vessel.
The fisheries in Sweden and Denmark have also received additional Strength from the encouragements offered by their governments, without which they would have but little enducement to  that trade, so that instead of Holland formerly exceeding all the other Nation’s together in the whale fishery, they at present exceed the dutch by one third in the number of vessels, nay England alone now sends out nearly as many vessels as Holland.
Another obstacle presents itself with regard to the whale bone trade. Of this article Holland formerly shipped ⅝ parts to great Britain, of which Sale we are now deprived, on account of the high duty imposed on all foreign whalebone imported into that kingdom and which may be considered as an additional premium on the Fishery of that nation amounting commonly to 50 guilders per 100 weight.
Our exportation of whale oil is also on the decline. Hamburg and Bremen receive great supplies, partly from their own fisheries and partly from England and Russia, so as to be able to furnish the greatest part of Germany with that article. France and Spain are mostly supplied from England; and as it has been always computed that ¾ of the product of our Fisheries are exported, the competition of those and other rival nations, will scarcely leave a foreign market for us: our own provinces and the river rhine will be our limits.
Another disadvantage ought not to pass unnoticed, which is that the prices of the produce of the fisheries are considerably reduced; The whalebone of the latest voyage having already been sold as low as 90 guilders or less, which gives a loss. Oil may also, in case of a successful Season fall from 60 to 40 guilders per 12 Stekan (63 Gallons) and in that case vessels that return with one half or ⅔ of their cargo must sink money.
These are the most material circumstances, that impede the progress of our fisheries. The effect of the premium granted by the british parliament has already been severely felt by our groen-land fleets, having since that period decreased one third in number.”]

2dly Of the hering Fisheries
The vessels employed in this Fishery (Buizen) are from 40 to 60 Tons burthen, and cost new from 8 to 9000 guilders each. Their
   
   8800ƒ equal to £800 Stg a Vessel of 60 Tons here worth on a medium new about £700 P.C.

 outfits amount to about 6000 guilders for two voyages, or 3000 guilders per Voyage; for three voyages to 8000 each, or 2666 ⅔ guilders each, and their complement of men is 13 or 14.
The hering Fishery is of less importance at present than it has been about a century ago, when 1500 vessels were employed;  the number of vessels that are now in that trade is generally less than 200 annually. Notwithstanding it is said, that this business affords a Livelyhood for 20,000 Persons.
   
   ☜


The following is a List of the number of vessels fitted out and in the hering fishery, vizt.


in the Year 1770
149 Buizen and
20 Yagers


1771
153
20   do.


1772
160
23   do.


1773
169
20   do.


1774
166
20   do.


1775
156
20   do.


1776
179
22   do.


As an encouragement to that trade, the States granted by a resolve of the 19th may 1775 a premium of 500 guilders to each vessel, for and during the term of two Years; and after the expiration of the said term, a premium of 400 guilders was allowed for another two Years to each vessel employed in that trade. But from the bad practice by persons frequently receiving the bounty, without sending their vessels again in that trade the second year, it was to be expected that some alterations would take place, which has happen’d since, the bounty being discontinued.
There are several good regulations in Holland respecting the hering trade, which are strictly observed. The assorting, packing
   
   ☜

and pickling is done in the open air, by sworn Inspectors. The casks are branded with different marks, according to the several 
   
   ☜

 kinds and qualities, which are distinguished by the time when they were caught, whence they receive their particular denomination. The season for the hering Fishery commences on the 24th. of June, before that time, no vessel is allowed to throw a net.
Prussian Fishery
At Emden there is a Company who employed in the Year 1784 forty-three vessels in the hering Fishery, measuring 2560 Tons.
Of the yearly profits a certain sum is appropriated to the building of a few new vessels, which they annually add to their number.
The Stocks of the Company sold at that time at 220 guilders; their dividend has of late been 5, 6 and 7 percent, which might be higher, if the management was made less expensive, as the King presents the establishment with the yearly sum of 10,000 Rixdollar (7,500 Spanish Milld Dollars)

Herring is sold in Holland and other northern Seaport towns by the Last and Barrels. A Last is 12 Barrels. A Barrel contains from about one thousand to twelve hundred herings, which depends upon the Size; Yet no regard is paid to the number contained in a Barrel.
The dutch hering of the first run is the smallest but at the same time by far the fattest. This kind is caught from the 24th. of June to July. The fleets dispatch their Yagers with all possible speed to the principal Seaport towns, where those first at market sell their cargoes at a high price, which is generally in all July. Immediately after the price settles itself, yet differs every year. In a price Currt. from Hamburg of August 1785 I find the following




our
money


Full hering from Holland
5 Dollars Currt. per Barrel equal
4¼
Dollars


Matjes do.
4 Dollars
3 3/8
do.


Swedish
4 Dollars
3 3/8
do.


Norway4 a
5 Dollars
3 3/8
to 4¼


This is nearly the lowest rate: in some Years the prices have been from 50 to 75 pCt. higher.
Duties on certain Articles, the produce of the Fisheries in Holland.





Duties on importation
Duties on exportation


on foreign hering per Last of 12 Barrels
18 florins
18 ƒ


on hering of the dutch fishery
free
free


on Smoaked hering or bucking from Great Britain per Last of 12,000
 7½ ƒ
 1½ ƒ


Ditto from other foreign Countries per ditto
 7½ ƒ
 5 ƒ


Ditto dried in the Country per Last of 10,000 or 20 Straw

 1½ ƒ


on all pickled fish, Cod &ca. of home fishery per Last of 12 Barrels
free
—


on foreign ditto
18 ƒ
—


on all ditto whether foreign or dutch per ditto

 1½ ƒ


on Salmon pickled dried or Smoaked of the value of 100 florins
 4 ƒ
 1½ ƒ


on Cod fish dried per 100 ℔
 1 Stuiver
 2½ Stuiver


on Seahorse teeth of the home fishery per 100 ƒ
free
 2 ƒ


on ditto from foreign fisheriesdo
 8½ ƒ
 2 ƒ


on whale bone, home fisherydo
free
 2½ ƒ


on ditto, foreigndo
10 ƒ
 2½ ƒ


on ditto Splittdo
12 ƒ
 2 ƒ


on Whale oil, Seal or blubber of the home fishery per Quardel or 63 Gallons
free
10 Stuivers


on Dittodo foreign
 3 ƒ
10 Stuivers




A View of the Groenland Fishery from the Year 1768 to 1777


Number of Vessels
Number of Fish
Casks of Blubber
Quardels of Oil
Number of Vessels Lost
Price of Whale oil
Price of Whale bone


1768
123
392 ⅚
9,428
14,210.
5
62.64.48.54.
160.180.120.150.


1769
111
972 ½
18,784
28,461 
4
54.40.45.
160.110.140.


1770
105
438 ½
11,319
16,738 

45.54.48.
140.156.150.140.


1771
110
105 ⅔
3,319
4,728 
4
50.70.72.
125.176.150.


1772
93
546 1/12
15,442
23,335 
2
80.53.50.60.
130.110.120.


1773
91
195
8,443
12,460 
5
69.50.58.66.
135.117.114.


1774
82
281
9,158
13,680 

66.60.64.
110. 90. 95.


1775
88
 86
3,055
4,541 
5
65.85.80.
100.130.110.


1776
84
365
8,464
12,768 
2
80.60.63.
 90. 95. 90.


1777
75




60.62.57.
 87. 90.100.








guilders per 63 Gallons
guilders per 100 ℔.



of the Davis’s Strait Fishery


Number of Vessels
Number of Fish
Casks of Blubber
Quardels of Oil
Vessels lost


1768
36
207 ½
8,729
12,812



1769
42
155 ½
6,899
10,009



1770
45
 85 ½
3,815
5,547
1


1771
40
 38
1,808
2,557



1772
38
239 ½
10,350
14,738



1773
43
249 ½
10,414
15,006
1


1774
48
179
7,821
11,313
2


1775
47
 19
961
1,373



1776
39
144 ½
6,353
9,278



1777
45
178
8,007
11,756
1



Prices of whale Oil in Hamburg

1785




Our money


from Bergen in Norway 88 mark Curr’y per 63 Gallons equal
24¾
Dollars



Hamburg
116
do.
do.
32⅝
do.



England
110
do.
do.
31
do.



Lissabon
90
do.
do.
25¼
do.



Archangel
96
do.
do.
27
do.



Swedish
84
do.
do.
23⅝
do.



   
   The Spaniards and the People inhabiting the Coast of the Bay of Biscay, were originally the first engaged in the whale fishery; from whom the dutch obtained their knowlege of that trade, by engaging some of the most experienced hands into their service.



   
   From this fact may be drawn some conclusions against the expediency of commercial monopolies.



   
   The extraordinary goodness of the oil in the Southern whale fisheries however is said to be occasioned by the immediate extraction of the oil. In other Scenes they take every whale that offers, because they are scarce and have therefore frequently to employ several days in getting thro what have been sometime caught. But in the Southern Scenes where whales are plenty they take them as they chuse and extract the oil of one before they catch another lest the oil from the death of the Animal should become rancid.



   
   We have no duty on the imports, and should abstain from it, so far as regards our own at least.



   
   We have no duty on beer or salt provisions and the duty of the Salt is allowed 
   
   ☞

 on exportation. N.B. The duty on the Salt in the Stores of Vessels should be allowed on their departure with a fishing licence.



   
   We have not nor can we have a duty on exports by the Constitution.



   
   See the duties page 13 [i.e., page 13 of MS; see below].



   
   It is in fact making something and that considerable—out of Nothing but—Labor or industry.




   
   about 350 Tons.




   
   On a medium 13800 Drs., a Dutch Ship of that size now would cost 21000 Drs. Our best live Oak 12500 Dollrs.




   
   These, it is presumed, are sloop-rigged open boats—i.e. pinnaces.




   
   On a medium 19000 Drs.




   
   Equal to 5,600,000 Dollars.




   
   which being in ships, lines, casks and provisions must be very great.




   
   £1017 Pennsa. Curry. or near 3000 Drs. for a Vessel of 300 Tons: worth new here about 9 or 10,000 Drs. The best live Oak 10800 Drs.




   
   Equal to 20 Drs. per 100 ℔. Avoirdupois Value in the U. S. () Dollrs.




   
   We sell as above mentioned at Dollrs.




   
   In the Laberdan or large pickled Fishery on the coast of Iceland were employed in the year 1763, 148 vessels, in 1768, 160 do. in 1773, 107 do.; 1775, 78 do.; 1776, 36 do. It is supposed in Holland that the declension of this trade was caused by the aid given to the British Fisheries in Parliamentary Bounties.




   
   Equal to 3 dollars ⅌ Ton on the whole of their Vessels.




   
   Is this the Case with our fish?




   
   An inferior kind.




   
   From such variations the trade appears extremely precarious, which must render such long voyages and expensive outfits very distressing to the concerned.


